UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTERLY PERIOD ENDED MARCH 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 1-13167 ATWOOD OCEANICS, INC. (Exact name of registrant as specified in its charter) TEXAS 74-1611874 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 15835 Park Ten Place Drive Houston, Texas (Address of principal executive offices) (Zip Code) 281-749-7800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filings requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of April 30, 2011: shares of common stock, $1 par value 1 ATWOOD OCEANICS, INC. FORM 10-Q For the Quarter Ended March 31, 2011 INDEX Part I. Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements Page a) Unaudited Condensed Consolidated Statements of Operations For the Three and Six months ended March 31, 2011 and 2010 3 b) Unaudited Condensed Consolidated Balance Sheets As of March 31, 2011 and September 30, 2010 4 c) Unaudited Condensed Consolidated Statements of Cash Flows For the Six months ended March 31, 2011 and 2010 5 d) Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity For the Six months ended March 31, 2011 6 e) Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 a) Risk Factors 27 Item 6. Exhibits 31 Signatures 33 2 PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended March 31, Six Months Ended March 31, REVENUES: Contract drilling $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other, net ) OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense ) Interest income 49 85 ) INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER COMMON SHARE (NOTE 3): Basic Diluted AVERAGE COMMON SHARES OUTSTANDING (NOTE 3): Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Index PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Income tax receivable Inventories of materials and supplies Prepaid expenses and deferred costs Total Current Assets NET PROPERTY AND EQUIPMENT LONG TERM ASSETS: Other receivables Deferred costs and other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued liabilities Income tax payable Deferred credits Total Current Liabilities LONG-TERM DEBT LONG TERM LIABILITIES: Deferred income taxes Deferred credits Other COMMITMENTS AND CONTINGENCIES (SEE NOTE 9) SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,781 and 64,443 issued and outstanding at March 31, 2011 and September 30, 2010, respectively Paid-in capital Retained earnings Total Shareholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Index PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended March 31, CASH FLOW FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided (used) by operating activities: Depreciation Amortization of debt issuance costs Amortization of deferred items ) Provision for doubtful accounts - ) Provision for inventory obsolesence Deferred income tax benefit ) ) Share-based compensation expense Other, net ) ) Changes in assets and liabilities: (Increase) decrease in accounts receivable ) (Increase) decrease in income tax receivable ) (Increase) decrease in inventory ) ) Decrease in prepaid expenses Decrease in deferred costs and other assets ) ) Increase (decrease) in accounts payable Decrease in accrued liabilities ) Decrease in income tax payable ) ) Increase in deferred credits and other liabilities Net cash provided by operating activities CASH FLOW FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from insurance - Proceeds from sale of assets Net cash used by investing activities ) ) CASH FLOW FROM FINANCING ACTIVITIES: Principal payments on debt - ) Proceeds from debt - Proceeds from exercise of stock options Net cash provided and used by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ ) $ CASH AND CASH EQUIVALENTS, at beginning of period $ $ CASH AND CASH EQUIVALENTS, at end of period $ $ Non-cash activities Increase in accounts payable and accrued liabilities related to capital expenditures $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Index PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY Total Common Stock Paid-in Retained Stockholders’ (In thousands) Shares Amount Capital Earnings Equity September 30, 2010 $ Net income - - - Restricted stock awards 97 97 ) - Exercise of employee stock options - Stock option and restricted stock award compensation expense - - - March 31, 2011 $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Index PART I. ITEM 1 - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.UNAUDITED INTERIM INFORMATION The unaudited interim condensed consolidated financial statements of Atwood Oceanics, Inc. and its subsidiaries as of March 31, 2011, and for the three and six month period ended March 31, 2011 and 2010, included herein, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X.Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to Atwood Oceanics, Inc., its subsidiaries and affiliates. The year end condensed consolidated balance sheet data was derived from the audited financial statements as of September 30, 2010.Although these financial statements and related information have been prepared without audit, and certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted, we believe that the note disclosures are adequate to make the information not misleading.The interim financial results may not be indicative of results that could be expected for a full fiscal year.It is suggested that these unaudited condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and the notes thereto included in our Annual Report to Shareholders for the year ended September 30, 2010.In our opinion, the unaudited interim financial statements reflect all adjustments considered necessary for a fair statement of our financial position and results of operations for the periods presented. 2. SHARE-BASED COMPENSATION We account for share-based compensation in accordance with ASC 718.Under ASC 718, share-based compensation cost is measured at the grant date, based on the calculated fair value of the award, and is recognized as an expense over the requisite service period (generally the vesting period of the equity grant).As of March 31, 2011, unrecognized compensation cost, net of estimated forfeitures, related to stock options and restricted stock awards was approximately $6.5 million and $9.2 million, respectively, which we expect to recognize over a weighted average period of approximately 2.7 years. Awards of restricted stock and stock options have both been granted under the Atwood Oceanics, Inc. Amended and Restated 2007 Long-Term Incentive Plan (as amended or restated from time to time, the “2007 Plan”) during the six months ended March 31, 2011.We no longer issue awards of restricted stock or stock options under either the Atwood Oceanics, Inc. 1996 Incentive Equity Plan (the “1996 Plan”) or the Atwood Oceanics, Inc. Amended and Restated 2001 Stock Incentive Plan (the “2001 Plan”), but stock options remain outstanding under those plans.We deliver newly issued shares of common stock for restricted stock awards upon vesting and upon exercise of stock options.All stock incentive plans currently in effect have been approved by the shareholders of the Company. 7 Index Stock Options Under our stock incentive plans, the exercise price of each stock option must be equal to or greater than the fair market value of one share of our common stock on the date of grant, with all outstanding options having a maximum term of 10 years.Options vest ratably over a period from the end of the first to the fourth year from the date of grant under the option agreements for the 2007 and 2001 Plans and from the end of the second to the fifth year from the date of grant under the option agreements for the 1996 Plan.Each option is for the purchase of one share of our common stock.The per share weighted average fair value of stock options granted during the six months ended March 31, 2011 was $15.72.We estimated the fair value of these stock optionsusing the Black-Scholes pricing model and the following assumptions for the six months ended March 31, 2011: Risk-Free Interest Rate % Expected Volatility 44 % Expected Life (Years) Dividend Yield None The average risk-free interest rate is based on the five-year U.S. treasury security rate in effect as of the grant date. We determined expected volatility using a six year historical volatility figure and determined the expected term of the stock options using 10 years of historical data.The expected dividend yield is based on the expected annual dividend as a percentage of the market value of our common stock as of the grant date.We have never paid any cash dividends on our common stock. A summary of stock option activity during the six months ended March 31, 2011 is as follows: Number of Options (000s) Wtd. Avg. Exercise Price Wtd. Avg. Remaining Contractual Life (Years) Aggregate Intrinsic Value (000s) Outstanding at September 30, 2010 $ $ Granted $ Exercised ) $ $ Forfeited ) $ Outstanding at March 31, 2011 $ $ Exercisable at March 31, 2011 $ $ Restricted Stock We have also awarded restricted stock under the 2007 Plan to certain employees and to our non-employee directors.The awards of restricted stock to employees are subject to a vesting period ranging from three to four years. Awards of restricted stock to non-employee directors prior to Amendment No. 1 to the 2007 Plan, which was approved by our shareholders on February 14, 2008, vested immediately, while awards granted subsequent to the adoption of Amendment No. 1 to the 2007 Plan are subject to a vesting period, ranging from thirteen months to three years. With the exception of the awards of restricted stock granted to non-employee directors prior to Amendment No. 1 to the 2007 Plan, all restricted stock awards granted to date are restricted from transfer for at least three or four years, depending on the terms of the award, from the date of grant, whether vested or unvested.We value restricted stock awards at fair market value of our common stock on the date of grant. 8 Index A summary of restricted stock activity for the six months ended March 31, 2011 is as follows: Number of Shares (000s) Wtd. Avg. Fair Value Unvested at September 30, 2010 $ Granted $ Vested ) $ Forfeited ) $ Unvested at March 31, 2010 $ 3. EARNINGS PER COMMON SHARE The computation of basic and diluted earnings per share is as follows (in thousands, except per share amounts): Three Months Ended Six Months Ended Net Income Shares Per Share Amount Net Income Shares Per Share Amount March 31, 2011: Basic earnings per share $ Effect of dilutive securities: Stock options $ ) $ ) Diluted earnings per share $ March 31, 2010: Basic earnings per share $ Effect of dilutive securities: Stock options $ ) $ ) Diluted earnings per share $ The calculation of diluted earnings per share for the three and six month period ended March 31, 2011 and 2010 excludes consideration of shares of common stock related to 702,000 and 516,000 outstanding stock options, respectively, because such options were anti-dilutive.These options could potentially dilute basic earnings per share in the future, respectively. 9 Index 4. PROPERTY AND EQUIPMENT A summary of property and equipment by classification is as follows (in thousands): March 31, September 30, Drilling vessels and related equipment Cost $ $ Accumulated depreciation ) ) Net book value Drill Pipe Cost Accumulated depreciation ) ) Net book value Furniture and other Cost Accumulated depreciation ) ) Net book value NET PROPERTY AND EQUIPMENT $ $ New Construction Projects During fiscal year 2008, we entered into construction contracts with Jurong Shipyard Pte. Ltd. to construct two Friede & Goldman ExD Millennium semisubmersible drilling units (the Atwood Osprey and the Atwood Condor).The Atwood Osprey was delivered in late April 2011 and the Atwood Condor is scheduled for delivery in the third quarter of fiscal year 2012. In October 2010, we entered into turnkey construction agreements with PPL Shipyard PTE LTD in Singapore (“PPL”) to construct two Pacific Class 400 jack-up drilling units (the Atwood Mako and the Atwood Manta). The Atwood Mako and the Atwood Manta are scheduled for delivery in the fourth quarter of fiscal year 2012 and the first quarter of fiscal year 2013, respectively. In January 2011, we exercised the first of three option agreements and entered into a turnkey construction agreement with PPL to construct a third Pacific Class 400 jack-up drilling unit (the Atwood Orca). The Atwood Orca is scheduled for delivery in the third quarter of fiscal year 2013. In January 2011, we also executed a turnkey construction contract with Daewoo Shipbuilding and Marine Engineering Co., Ltd (“DSME”) to construct an ultra-deepwater drillship, the Atwood Advantage, at the DSME yard in South Korea. The Atwood Advantage is scheduled for delivery in the fourth quarter of fiscal year 2013. 10 Index As of March 31, 2011, we had expended approximately $1.2 billion towards the construction of our six drilling units then currently under construction.Total remaining firm commitments for our six drilling units then currently under construction were approximately $1.3 billion at March 31, 2011. 5. LONG-TERM DEBT A summary of long-term debt is as follows (in thousands): March 31, September 30, 2007 credit facility, bearing interest (market adjustable) at approximately 1.0% and 1.1% per annum at March 31, 2011 and September 30, 2010, respectively $ $ 2008 credit facility, bearing interest (market adjustable) at approximately 1.8% per annum at both March 31, 2011 and September 30, 2010 $ $ As of March 31, 2011, we had approximately $120 million of funds available under our 5-year $300 million credit facility executed in October 2007 (as amended from time to time, the “2007 Credit Agreement”) and approximately $5 million available under our 5-year $280 million credit facility executed in November 2008 (as amended from time to time, the “2008 Credit Agreement”), with standby letters of credit in the aggregate amount of approximately $0.1 million and $0.6 million outstanding under the 2007 Credit Agreement and the 2008 Credit Agreement, respectively. The 2008 Credit Agreement and the 2007 Credit Agreement contain various financial covenants that, among other things, require the maintenance of a leverage ratio, not to exceed 5.0 to 1.0, an interest expense coverage ratio not to be less than 2.5 to 1.0 and a required level of collateral maintenance whereby the aggregate appraised collateral value shall not be less than 150% of the total credit facility commitment.As of March 31, 2011, our leverage ratio was 0.84, our interest expense coverage ratio was 61.5 and our collateral maintenance percentage was in excess of 150%.We were in compliance with all financial covenants under the 2008 Credit Agreement and the 2007 Credit Agreement at March 31, 2011 and at all times during the quarter and fiscal year to date period ended March 31, 2011.No additional funds have been borrowed under either credit agreement subsequent to March 31, 2011. 6. INCOME TAXES We record estimated accrued interest and penalties related to uncertain tax positions in income tax expense.At March 31, 2011, we had approximately $16.4 million of reserves for uncertain tax positions, including estimated accrued interest and penalties of $4.7 million, which are included in Other Long Term Liabilities in the Consolidated Balance Sheet.All $16.4 million of the net uncertain tax liabilities would affect the effective tax rate if recognized.A summary of activity related to the net uncertain tax positions including penalties and interest for the six months ended March 31, 2011 is as follows (in thousands): 11 Index Liability for Uncertain Tax Positions Balance at September 30, 2010 $ Increases based on tax positions related to the current fiscal year Increases based on tax positions related to prior fiscal years Balance March 31, 2011 $ Our United States tax returns for fiscal year 2006 and subsequent years remain subject to examination by tax authorities.As we conduct business globally, we have various tax years remaining open to examination in our international tax jurisdictions.We do not anticipate that any tax contingencies resolved during the next 12 months will have a material impact on our consolidated financial position, results of operations or cash flows. We have recorded an estimated valuation allowance of approximately $1.7 million and $3.3 million on deferred tax assets primarily related to our United States net operating loss carryforwards for the three and six months ended March 31, 2011, respectively. As a result of working in foreign jurisdictions, we earned a high level of operating income in certain nontaxable and deemed profit tax jurisdictions, which significantly reduced our effective tax rate for the three and six months ended March 31, 2011 and March 31, 2010 when compared to the United States statutory rate. 7. FAIR VALUE OF FINANCIAL INSTRUMENTS At March 31, 2011, the carrying amounts of our cash and cash equivalents, receivables and payables approximated their fair values due to the short maturity of such financial instruments. The carrying amount of our floating-rate debt approximated its fair value at March 31, 2011 as such instruments bear short-term, market-based interest rates. 8. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In April 2010, the FASB issued Accounting Statement Update 2010-13.The objective of this update is to address the classification of an employee share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. FASB Accounting Standards Codification Topic 718, “Compensation—Stock Compensation”, provides guidance on the classification of a share-based payment award as either equity or a liability. A share-based payment award that contains a condition that is not a market, performance, or service condition is required to be classified as a liability.We adopted the amendments in this update on October 1, 2010, with no material impact on our financial statements or disclosures in our financial statements. 12 Index 9. COMMITMENTS AND CONTINGENCIES Litigation We are party to a number of lawsuits which are ordinary, routine litigation incidental to our business, the outcome of which, individually, or in the aggregate, is not expected to have a material adverse effect on our financial position, results of operations, or cash flows. Other Matters The Atwood Beacon operated in India from early December 2006 to the end of July 2008. In 2004, India enacted a service tax on revenues derived from seismic and exploration activities. This service tax law was subsequently amended in June 2007 and again in May 2008 to state that revenues derived from mining services and drilling services were specifically subject to this service tax. The terms of the contract with our customer in India for the Atwood Beaconprovided that any liability incurred by us related toany taxes levied pursuant to laws not in effect at the time the contract was executed in 2005 were to be reimbursed by our customer.Based on the advice of our legal and tax advisors, the Company believes that any service taxes assessed by the Indian tax authorities under the provisions of either the 2007 or 2008 amendments are a reimbursable obligation of our customer. Our customer has disputed this obligation on the basis of their contention that revenues derived from drilling services were taxable under the initial 2004 service tax law, which interpretation, if correct, would have resulted in the service tax being our obligation. After reviewing the drilling services we provided to our customer, the Indian tax authorities assessed service tax obligations on revenues derived from the Atwood Beacon commencing on June 1, 2007.The relevant Indian tax authority issued an extensive written ruling on this matter setting forth the application of the June 2007 service tax regulation and confirming the position that the drilling services were not covered by the original 2004 service tax law.As the Indian tax authority’s service tax assessments were made based on the provisions of the 2007 amendment to the service tax law and not pursuant to any law in effect at the time we executed the Atwood Beacon contract, we believe our customer is obligated under the terms of our contract to reimburse us for all service tax payments.The ruling of the Indian tax authority regarding the applicability of the June 2007 service tax law and not the original 2004 service tax law to drilling services is currently subject to the review of the Tax Appeal Tribunal. As of March 31, 2011, we have paid to the Indian government $10.1 million in service taxes and have accrued $1.7 million of additional service tax obligations in accrued liabilities, for a total of $11.8 million relating to service taxes. We have recorded a corresponding $15.8 million long-term other receivable due from our customer for (a) such $11.8 million in reimbursables relating to service taxes and (b) approximately $4.0 million of additional accounts receivable related to revenues earned during fiscal year 2009 under the subject contract.We intend to pursue all options available to us to collect the receivable from our customer for the reimbursement of such service taxes and the payment of the accounts receivable due from the customer. 13 Index PART I. ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Information This Form 10-Q for the quarterly period ended March 31, 2011 includes statements about Atwood Oceanics, Inc. (which together with its subsidiaries and affiliates is identified as the “Company,” “we” or “our,” unless the context indicates otherwise) which are not historical facts (including any statements concerning plans and objectives of management for future operations or economic performance, or assumptions related thereto) and are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements are made based upon management’s current plans, expectations, estimates, assumptions and beliefs concerning future events impacting us, and therefore involve a number of risks and uncertainties and are beyond our ability to control.We caution that forward-looking statements are not guarantees and that actual results could differ materially from those expressed or implied in the forward-looking statements. Important factors that could cause our actual results of operations, financial conditions or cash flows to differ include, but are not necessarily limited to: · those risks described under “Item 1A. Risk Factors” included herein and in our annual report on Form10-K for the year ended September 30, 2010, and our quarterly report on Form 10-Q for the three months ended December 31, 2010; · our dependence on the oil and gas industry; · the operational risks involved in drilling for oil and gas; · the occurrence of a major operational incident, such as the April 2010 Macondo incident in the U.S. Gulf of Mexico, resulting in the loss of life, significant damage to a rig or the total loss of a rig; · changes in rig utilization and dayrates in response to the level of activity in the oil and gas industry; · the extent to which oil and natural gas companies will pursue offshore drilling in absolute terms and relative to onshore drilling opportunities; · exploration success or lack of exploration success by our customers and potential customers; · the highly competitive and volatile nature of our business, with periods of low demand and excess rig availability; · the lingering impact of the recently lifted government suspension of drilling operations in the U.S. Gulf of Mexico and increased governmental or industry regulation, both in the United States and internationally, as a result of the Macondo incident; · the impact of possible disruption in operations due to terrorism, acts of piracy, embargoes, war or other military operations; · our ability to enter into, and the terms, of future drilling contracts; · the availability of qualified personnel; · our failure to retain the business of one or more significant customers; 14 Index · the termination or renegotiation of contracts by customers; · the availability of adequate insurance at a reasonable cost; · the occurrence of an uninsured loss; · the risks of disruptions to international operations, including possible economic, political, social or monetary instability, civil unrest and compliance with foreign laws; · the effect public health concerns could have on our international operations and financial results; · compliance with environmental laws or any breach which could result in a potential damage claim; · the ability to obtain financing for our current and long term obligations, including for general operational needs, for new construction, for acquisitions, and for drilling unit upgrades; · the adequacy of sources of liquidity for our customers; · currently unknown rig repair needs and/or additional opportunities to accelerate planned maintenance expenditures due to presently unanticipated rig downtime; · higher than anticipated accruals for performance-based compensation due to better than anticipated performance by us, higher than anticipated severance expenses due to unanticipated employee terminations, higher than anticipated legal and accounting fees due to unanticipated financing or other corporate transactions, and other factors that could increase general and administrative expenses; · the actions of our competitors in the offshore drilling industry, which could significantly influence rig dayrates and utilization; · changes in the geographic areas in which our customers plan to operate resulting in tax rates in such jurisdictions, which could change our expected effective tax rate; · changes in oil and gas drilling technology or in our competitors’ drilling rig fleets that could make our drilling rigs less competitive or require major capital investments to keep them competitive; · rig availability; · the effects and uncertainties of legal and administrative proceedings and other contingencies; · the impact of governmental laws and regulations and the uncertainties involved in their administration and the associated access to offshore acreage for drilling activities; · changes in accepted interpretations of accounting guidelines and other accounting pronouncements and tax laws; · risks involved in the construction of drilling units without firm contracts; · although our current long-term contract commitments do not provide for early termination due to market deterioration, the risk that customers could seek to amend some of these contracts due to market decline which could alter the timing and amount of our current contracted cash flows; · the risks involved in the construction, upgrade, and repair of our drilling units, including project delays affecting our ability to meet contractual commitments, as well as commencement of operations of our drilling units following delivery; and · such other factors as may be discussed in this report and our other filings with the U.S. Securities and Exchange Commission, or SEC. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements.Other unknown or unpredictable factors could also have material adverse effects on future results.The words “believe,” “impact,” “intend,” “estimate,” “anticipate,” “plan,” “could,” “expect,” “forecast,” “may,” “predict,” “should,” and similar expressions identify forward-looking statements.When considering any forward-looking statement, you should also keep in mind the risk factors described in other reports or filings we make with the SEC from time to time, including our Form 10-K for the year ended September 30, 2010.Undue reliance should not be placed on these forward-looking statements, which are applicable only on the date hereof. All subsequent written or oral forward-looking statements attributable to us to persons acting on our behalf are expressly qualified in their entirety by reference to these risks and uncertainties.Neither we nor our representatives undertake any obligation to revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof or to reflect the occurrence of unanticipated events, except as required by law. 15 Index MARKET OUTLOOK Overview Financial and operating results for the three months ended March 31, 2011, include: · Operating revenues totaling $159 million on 540 operating days in the current quarter consistent with $159 million on 720 operating days for the quarter ended March 31, 2010 · Net income of $71 million as compared to $67 million for the quarter ended March 31, 2010 · Net cash from operating activities of $89 million as compared to $65 million for the quarter ended March 31, 2010 · Debt to capitalization of approximately 23% at March 31, 2011, up from approximately 14% at September 30, 2010 During the quarter ended March 31, 2011 the first deepwater U.S. Gulf of Mexico drilling permit issued since the declaration of the moratorium announced in May 2010 and subsequently lifted in October 2010.Since February 28, 2011, twelve U.S. Gulf of Mexico drilling permits have been issued to nine different exploration and production companies.To date, two rigs have begun drilling operations neither of which were ours as we currently have no actively marketed rigs in the Gulf of Mexico.This development was against a backdrop of rapidly rising oil prices with West Texas Intermediate crude reaching $114 per barrel on April 11, 2011, representing a 21% increase in price from the beginning of calendar year 2011 largely attributed to the continued civil unrest in North Africa and the Middle East and a weakening of the U.S. Dollar. Following our early October 2010 announcement of our ordering of two Pacific Class jack-ups, the Atwood Mako and the Atwood Manta, from the PPL Shipyard PTE LTD in Singapore (“PPL”), in January 2011, we announced the execution of a turnkey construction contract with Daewoo Shipbuilding and Marine Engineering Co., Ltd (“DSME”) to construct an ultra-deepwater drillship, the Atwood Advantage, in South Korea.In addition, in January 2011, we announced the exercise of the first of three options and executed a turnkey construction agreement to construct a third Pacific Class 400 jack-up drilling unit with PPL, the Atwood Orca. To date during this current building cycle, and since our early October 2010 announcement, 36 jack-up orders and 23 floater orders have been placed and options for additional orders remain outstanding.Including the rigs ordered during the previous building cycle, 59 jack-ups and 69 floaters competitive with Atwood vessels will be added to the fleet over the next seven years.Although this represents an increase of 12% and 26% to the jack-up fleet and floater fleet, respectively, we believe that the offshore contract drilling industry is undergoing a major substitution of the newbuild fleet for the existing base of rigs constructed during previous build cycles and that the rigs built in the current cycle will be utilized in the place of rigs built in previous cycles. In analyzing the fleet in 2015 when most of these newbuilds will have been delivered, 320 of the existing 466 jack-ups and 137 of the existing 264 floaters will be 30 years old or older. Currently there are 145 jack-ups and 34 floaters idled, substantially all of which will be 30 years old or older in 2015. 16 Index Customer preference for the higher specification jack-ups and floaters is evidenced by utilization rates for these vessels.For example, high specification jack-ups continue to operate, on average, at a low 90% utilization rate while the remainder of the jack-up fleet comprised of commodity rigs built in previous build cycles operates at low-to-mid 70% utilization rate. Similarly, ultra-deepwater floaters are operating at 99% utilization, with deepwater and mid-water floaters built in previous build cycles operating at 84% utilization and 83% utilization, respectively. Activity levels continue to increase globally as we continue to see increases in the number of inquiries and tenders from current and potential customers regarding rig availability. This increased level of activity has subsequently resulted in an increase in the number of contract awards, specifically in the offshore markets of Mexico, the North Sea, West Africa, Southeast Asia and Australia. We believe that this trend will continue to strengthen during the remainder of 2011 and into 2012 with offshore Brazil and the U.S. Gulf of Mexico adding to the positive momentum.Brazil currently has two active deepwater tenders which could result in several contract awards in the near future and the pace of drilling permit issuance in the U.S. Gulf of Mexico is expected to continue to improve to levels comparable to that prior to the Macondo incident in April 2010. Ultra-Deepwater and Deepwater In the ultra-deepwater and deepwater markets, we are encouraged by the recent issuance of drilling permits in the U.S. Gulf of Mexico, the level of rates submitted in the recent Petrobras tenders, and the recent ultra-deepwater fixtures well above $450,000 per day.We expect dayrates to continue to improve in these markets into calendar year 2012.In addition, activity in the other major global deepwater basins, especially in Australia and Southeast Asia, continues to improve. The Atwood Eagle, Atwood Hunter and Atwood Falcon, our deepwater semisubmersibles, are all contracted through fiscal year 2011. The Atwood Osprey, our conventionally moored, 8,200 foot water depth ultra-deepwater semisubmersible, was delivered from the Jurong shipyard in late April 2011 and departed for its three year contract with Chevron in Australia. The Atwood Condor, a dynamically-positioned, 10,000 foot water depth ultra-deepwater semisubmersible, remains on schedule for delivery from the Jurong shipyard during the third quarter of fiscal year 2013, at a total cost of approximately $750 million. This rig is currently being marketed globally for appropriate contract opportunities. As of March 31, 2011, we have invested approximately $930 million toward the construction of these two drilling units. 17 Index The Atwood Advantage, a DP-3 dynamically-positioned, dual derrick ultra-deepwater drillship rated to operate in water depths up to 12,000 feet and to drill to a depth of 40,000 feet, is currently under construction at the DSME shipyard in South Korea. The Atwood Advantage will also have enhanced technical capabilities, including a 7-ram blowout preventer, three 100-ton knuckle boom cranes, a 165-ton active heave “tree-running” knuckle boom crane and 200 person accommodations.The Atwood Advantage is expected to be delivered during the fourth quarter of fiscal year 2012, at a total cost, including project management, drilling, handling tools and spares, of approximately $600 million. Jack-ups The global jack-up market continues to bifurcate with newer, higher specification rigs experiencing significantly higher dayrates than the older commodity rigs. In addition, higher specification rigs continue to achieve utilization levels consistently around 90% as compared to utilization rates of approximately 70% for the remainder of the marketed fleet. Higher specification rigs represent less than 30% of the global jack-up fleet.In spite of the expected supply increase from newbuild jack-up rigs being delivered in calendar year 2011, we expect this trend to continue through 2011. The Vicksburg and Atwood Beacon are contracted through December 2011 and January 2012, respectively.Based on the market bifurcation, we expect the Atwood Beacon to continue to enjoy high utilization at modestly increasing dayrates, while the Vicksburg recently announced a six-month contract extension at the same rate through December 31, 2011. The Atwood Aurora is contracted into May 2011.Upon completion of the rig’s current contract, the Atwood Aurora will mobilize to a shipyard in Italy for a period approximating six weeks to complete minor rig enhancements. We are currently marketing the rig for follow-on work. We currently have three Pacific Class 400 jack-up drilling units, the Atwood Mako, the Atwood Manta and the Atwood Orca, under construction at the PPL shipyard in Singapore. These new rigs will have a rated water depth of 400 feet, accommodations for 150 personnel and significant offline handling features.The three rigs are expected to cost approximately $190 million each, and are scheduled for delivery during the fourth quarter of fiscal 2012, the first quarter of fiscal year 2013, and the third quarter of fiscal year 2013, respectively. Other During fiscal year 2010, the Atwood Southern Cross, Richmond and Seahawk completed their drilling contracts and were subsequently idled. We anticipate these units will not return to service during fiscal year 2011 due to the lack of sufficient continuous demand, and thus, we are not actively marketing these rigs at this time. Contract Backlog We maintain a backlog of commitments for contract drilling revenues. The following table sets forth as of March 31, 2011, the amount of our contract drilling revenue backlog and the percent of available operating days committed for our actively marketed drilling units for the periods indicated (in millions except for percent of available operating days committed): 18 Index Fiscal Fiscal Fiscal Fiscal Total Contract Drilling Revenue Backlog Semisubmersibles $ Jack-ups 43 19 - - 62 $ Percent of Available Operating Days Committed 88
